DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Response to Amendment
Applicant’s amendment appears to have overcome the remaining objections to the specification, drawings, and claims.  Therefore, those objections are withdrawn.

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose at least the following limitations of the independent claims as amended:
Claim 1: when a text transcript is associated with a particular content item that contains at least one of audio and video, (i) generating a particular content item embedding based on text from the text transcript associated with the particular content item, (ii) applying the particular content item embedding to each of the plurality of classification models to generate a plurality of results, (iii) identifying one or more results of the plurality of results that indicate that one or more corresponding skill tags are associated with the particular content item, and (iv) for each result of the one or more results, storing skill tagging data that associates the particular content item with a particular skill tag that corresponds to said each result; 
when a text transcript is not associated with the particular content item that contains at least one of audio data and video data, (i) generating the particular content item embedding based on a token associated with the particular content item, (ii) generating a plurality of similarity metrics based on the particular content item embedding and a skill embedding, (iii) applying the plurality of similarity metrics to a particular classification model of the plurality of classification models to generate a result that indicates whether the particular content item is associated with the particular skill….

Claim 8:  generating a first skill embedding based on first text of a first skill tag of a skill taxonomy that is based on one or more user-provided skills; extracting a first plurality of tokens from a first content item that includes at least one of audio and video and does not have an associated transcript; generating a first plurality of token embeddings based on the first plurality  of tokens for each token embedding of the first plurality of token embeddings ….

Claim 17: when a length of text associated with a particular content item that contains at least one of audio and video is greater than a threshold, (i) generating a particular content item embedding based on the text from the particular content item, applying the particular content item embedding to each of the plurality of classification models to generate a plurality of results, identifying one or more results of the plurality of results that indicate that one or more corresponding skill tags are associated with the particular content item, and for each result of the one or more results, storing skill tagging data that associates the particular content item with a particular skill tag that corresponds to said each result.

None of the art previously made of record appears to disclose at least these limitations.  The following is a sampling of relevant art uncovered by Examiner in an updated search, none of which appears to disclose at least the aforementioned claim limitations:
	Zhang et al. (US 20180181544) discloses a system and method for extracting job skills from a job posting by, inter alia, obtaining data indicative of a job posting, identifying a portion of textual content descriptive of job skills; converting this portion of textual content to a different format; and one or more skills associated with the job.  The system uses a semantic parser that performs part of speech tagging and builds a parsing tree that shows the hierarchy of tokens in each string.
	York et al. (US 20170293675) discloses systems and methods for content aggregation generation that include a skill model comprising a statistical model for identifying a predictive skill level of one or more students.  The system identifies rational phrases based on size by comparing a number of words to a size threshold and associating one Boolean value to the phrase when the number of words is less than the threshold and another Boolean value when the number of words is greater than the threshold.
	Appel et al. (US 10528874) discloses a system and method for classifying user expertise by analyzing an input by the user based on vocabulary, orthography, and/or grammar of the user input; processing background data from a database; and calculating an expertise score based on the user input and the processed background data.
	Olmstead et al. (US 20190057310) discloses an expert system that can identify entities that are experts in a given topic.  The system contains an expertise classifier that can be implemented using word2vec, which produces word embeddings or vector representations of words.
	Wang (US 20180293908) discloses a machine learning system that provides real-time analysis of a user’s handwriting to assess the user’s knowledge of a language.  Analysis of the strokes of the user’s handwriting is determined based on determining whether the strokes satisfy a threshold length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN C VAUGHN/            Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125